Citation Nr: 0104838	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-15 784A	)	DATE
	)
	)


THE ISSUES

1.  Whether the April 30, 1999 decision of the Board of 
Veterans' Appeals declining to reopen the claim of 
entitlement to service connection for a right ankle disorder 
was clear and unmistakable erroneous.

2.  Whether the April 30, 1999 decision of the Board of 
Veterans' Appeals declining to reopen the claim of 
entitlement to service connection for a left jaw disability 
was clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from January 1943 
to December 1945.  On August 20, 1999, a Motion for Revision 
based on clear and unmistakable error of the Board of 
Veterans' Appeals (hereinafter Board) decision dated in April 
1999,  was received regarding the issues of whether new and 
material evidence had been submitted to reopen the veteran's 
claims of entitlement to service connection for a right ankle 
disorder and a left jaw disability.  


FINDINGS OF FACT

1.  The issues of whether new and material evidence had been 
submitted to reopen the veteran's claims of entitlement to 
service connection for a right ankle disorder and a left jaw 
disability were denied by a Board decision dated on April 30, 
1999.

2.  The April 30, 1999, decision by the Board that declined 
to reopen the issues of entitlement to service connection for 
a right ankle disorder and a left jaw disability was not 
supported by the prevailing legal authority.  

3.  The veteran's claims for entitlement to service 
connection for a right ankle disorder and a jaw disability 
were denied by an unappealed rating decision dated in 
February 1977.

4.  Additional evidence received subsequent to the rating 
decision in 1977 includes service medical records, service 
personnel records, and VA medical records.

5.  The additional evidence with regard to the claims to 
reopen the issues of entitlement to service connection for a 
right ankle disorder and a jaw disability, contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability.


CONCLUSIONS OF LAW

1.  The Board's April 30, 1999, decision which declined to 
reopen the claims of entitlement to service connection for a 
right ankle disorder and a left jaw disability was clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 
38 C.F.R. §§ 20.1400-20.1411 (2000).

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for a right ankle disorder and a jaw 
disability is new and material.  Therefore, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§  3.104, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Background

A claim of entitlement to service connection for a right 
ankle disorder and a jaw disability was originally received 
by the Department of Veterans Affairs (VA) Regional Office 
located in Brooklyn, New York (RO) in February 1975.  In 
March 1975, the RO informed the veteran that the available 
records did not show that he had received treatment for a 
right ankle disorder or a jaw disability during military 
service.  The RO noted that the veteran's discharge 
examination failed to show any right ankle disorder or jaw 
disability.  Additionally, the RO informed the veteran that 
no further action would be taken on his claim unless he 
submitted evidence to show that a right ankle disorder or a 
jaw disability were incurred in or aggravated by his military 
service, and that such disorders continued to exist.

Thereafter, in a September 1976 statement, the veteran stated 
that he incurred a right ankle injury during combat.  He 
further indicated that a gun stay snapped back hitting him in 
the jaw, causing a contusion.  By a rating decision dated 
February 1977, the claim of entitlement to service connection 
for a right ankle disorder was denied based on the finding 
that there was no showing of incurrence or treatment in 
service.  The claim of entitlement to service connection for 
a jaw disability was denied on the basis that the contusion 
to the jaw shown in service was acute and transitory.  The 
veteran was notified of this decision in March 1977, and it 
was not appealed.  

II.  Factual Background

The veteran's service medical records are negative for 
complaints of, treatment for, or findings of a right ankle 
disorder.  The service medical records reflect a three-day 
hospitalization in November 1944 for an injury sustained to 
the jaw.  The veteran reported that a gun stay had snapped 
back and hit him under his jaw.  On admission, a possible 
fracture of the left lower jaw was suspected.  He was noted 
as in a "stuperous" condition and his left pupil was slightly 
dilated, but returned to normal after approximately four 
hours.  On discharge two days later, no neurological 
abnormalities were shown.  The final diagnosis was a mild 
contusion to the submaxillary area.  The veteran's separation 
examination conducted in December 1945, was negative for any 
findings of a right ankle disorder or jaw disability.

A VA examination conducted in February 1947, was negative for 
complaints, findings, or diagnoses of a right ankle disorder 
and a jaw disability.  A March 1947 rating decision granted 
service connection for treatment purposes, for certain teeth 
as incurred in or aggravated by service.  

Thereafter, in February 1976, VA medical records indicate 
complaints of right ankle swelling and pain.  Ankle edema was 
reported.  VA medical records further indicated that the 
veteran had a partial denture.  The diagnosis was possible 
early congestive heart failure.

At a VA examination conducted in January 1977, the veteran 
reported that his ankles were crushed in a 1944 bomb blast.  
Mild tenderness on the medial aspect of the right ankle joint 
and swelling of the right ankle were found.  X-rays of the 
right ankle were negative.  The diagnoses included a mild 
residual injury of the right ankle.  Clinical examination of 
the jaw was essentially negative, with normal movement, no 
complaints of pain, and no masticatory complaints.  The 
examiner noted that the veteran's only complaint was an 
absence of posterior teeth, which was indicated as unrelated 
to the trauma in service.  The examiner did not diagnose a 
disability resulting from in-service injury to the veteran's 
jaw.  An x-ray of the left mandible found no unusual 
thickening, irregularity, or deformity that suggested an old 
fracture.  The bony architecture was normal throughout.

Information from the hospital admission cards created by the 
Office of the Surgeon General, Department of the Army was 
received in March 1992.  The information showed that the 
veteran's right arm was injured in December 1943, by a flying 
object.  The information was secured from a file titled, 
"1943 Battle Casualties."
 
A VA examination conducted in January 1995, reported a 
history of an injury to the right ankle during combat in 
1944.  On examination, there was no swelling or edema of the 
right ankle shown.  Circumference of both ankles was equal.  
Minimal discomfort on the medial and lateral flexion of the 
right ankle.  Plantar flexion and dorsiflexion of the right 
ankle were equal.  An x-ray of the right ankle indicated the 
mortise was in place, with no evidence of a fracture or 
dislocation.  A small spur was noted along the inferior 
aspect and lateral aspect of the medial malleolus.  A small 
spur was also noted along the plantar aspect of the os 
calcis.  The radiological impression was osteoarthritis of 
the right ankle.  

A VA dental examination conducted in January 1995, reported a 
history of a left mandible fracture in 1944 during combat.  
On examination, lateral jaw movements and excussive movements 
were normal.  The degrees of opening were also normal, with 
no temporomandibular joint disturbance.  Pan-o-rex x-ray was 
negative for pathology.  The diagnoses included no residual 
problems.  

A VA examination conducted in March 1996, found varicose 
veins, swelling, and discoloration (dermatitis) of the right 
ankle.  Right ankle dorsiflexion was 30 degrees, plantar 
flexion was from 25 to 30 degrees, inversion was 45 degrees, 
and extension of the right ankle was 10 to 15 degrees.  The 
diagnosis was osteoarthritis of the right ankle.  An x-ray of 
the right ankle reported a clinical history of a right ankle 
injury during World War II.  Radiographic findings indicated 
a tiny calcification at the inferior aspect of the medial 
malleolus.  The radiologist opined that the calcification 
"may be secondary to prior trauma of the deltoid ligament."  
A magnetic resonance imaging scan of the right ankle revealed 
the tendons were normal.  There was a tiny effusion in the 
tibiotalar and intertarsal joints.  Subchondral cysts of the 
calcaneus and talus were shown.  

A VA dental examination conducted in March 1996, reported 
that the veteran lost two teeth on his maxilla as a result of 
his combat injury to his jaw.  The examiner noted that 
subsequently, the veteran had lost the remaining dentition.  
In conclusion the examiner opined that "[t]here is no way of 
ascertaining the causative agent for the loss of his teeth 
over the past 50 [years]."

A VA examination conducted in March 1997, reported a history 
of a trauma to the right ankle in World War II.  On 
examination, presence of discoloration of the right leg, with 
venous dilations were noted.  Range of motion of the right 
ankle was 0 to 20 degrees dorsiflexion and 0 to 15 degrees 
plantar flexion.  The diagnoses included chronic right ankle 
pain.  The examiner opined that "[t]here was no evidence to 
link present findings in ankle joint to past [history] of 
trauma in service."  A VA dental examination at this time 
noted a history of a fractured mandible during combat in 
1944, with no current evidence of sequelae therefrom.

III.  Analysis

With regard to the instant motion, the veteran contends that 
the Board decision dated in April 1999, was clearly and 
unmistakably erroneous.  A prior Board decision, is final and 
binding, but is reversible if there is clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that if a veteran wishes to 
raise clear and unmistakable error, there must be some degree 
of specificity as to the alleged error.  Fugo v. Brown, 6 
Vet. App. 40, 44 (1993). 

In Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992)), the Court 
established a three-prong test to establish a claim of clear 
and unmistakable error:

(1) '[E]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,' (2) the error 
must be 'undebatable' and the sort 
'which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made,' and, (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Id. at 245.  The Board decision of April 30, 1999, which 
declined to reopen the claims of entitlement to service 
connection for a right ankle disorder and a jaw disability, 
was based on the correct facts as they were known at that 
time.  The Board, however, finds that the April 30, 1999 
decision was not in accordance with the applicable law and 
regulations.  

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  Title 38, Code of Federal 
Regulations, Section 3.156(a) states that new and material 
evidence means evidence which was not previously submitted to 
agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Id.; Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).   

The April 30, 1999 decision by the Board, found that the 
evidence submitted to reopen the claims of entitlement to 
service connection for a right ankle disorder and a jaw 
disability was not new and material as it tended "to prove 
nothing more favorable to the veteran's claim than was 
already proved by evidence previously of record."  However, 
the criteria to determine whether evidence is new and 
material does not hinge upon whether the evidence is 
favorable to the veteran's claim, but only that it is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Id.  The United States 
Court of Appeals for the Federal Circuit held that evidence 
is material if it provides "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  

A review of the evidence submitted since the February 1977 
rating decision, reveals that the VA examinations conducted 
in March 1996, and the VA examination conducted in March 
1997, provided new and material evidence with regard to the 
veteran's claims to reopen the issues of entitlement to 
service connection for a right ankle disorder and a jaw 
disability.  The VA dental examiner in March 1996, concluded 
that "[t]here (was) no way of ascertaining the causative 
agent for the loss of his teeth over the past 50 [years]."  
The VA radiologist in 1996 opined that a finding on the x-ray 
of the right ankle may be due to a prior trauma.  The VA 
examiner in March 1997, opined that "[t]here was no evidence 
to link present findings in ankle joint to past [history] of 
trauma in service."  This evidence, even though not 
supporting an ultimate grant of benefits, contributes to a 
more complete evidentiary picture of the circumstances 
surrounding the origin of the veteran's right ankle and jaw 
disabilities.  Accordingly, the Board finds this evidence is 
both new and material and the veteran's claims of entitlement 
to service connection for a right ankle disorder and a jaw 
disability are reopened.

Accordingly, the Board finds that the Board decision dated in 
April 30, 1999, contained clear and unmistakable error in 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied and the error which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Therefore, the Board finds that the 
decision by the Board dated April 30, 1999, was clearly and 
unmistakably erroneous, and is therefore, reversed.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.


ORDER

The Board decision of April 30, 1999, which declined to 
reopen the claims of entitlement to service connection for a 
right ankle disorder and a left jaw disability was clearly 
and unmistakably erroneous.  The claims of entitlement to 
service connection for a right ankle disorder and a jaw 
disability are reopened.  


REMAND

In finding clear and unmistakable error in the April 1999 
Board decision, the Board has found that the veteran has 
submitted new and material evidence to reopen his claims of 
entitlement to service connection for a right ankle disorder 
and a jaw disability.  Accordingly, these claims should be 
considered by the RO on a de novo basis prior to any further 
action by the Board.  Curry v. Brown, 7 Vet. App. 59 (1994). 

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claims of entitlement to service connection for a right ankle 
disorder and a jaw disability.  As these procedures could not 
have been followed by the RO at the time the veteran's claims 
were denied in 1992, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between a right ankle and a jaw or dental 
condition to his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO should adjudicate 
the veteran's claims of entitlement to 
service connection for a right ankle 
disorder and a jaw disability on the 
merits.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 


